DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 05/28/2021 and 01/04/2022 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.
Drawings
The drawings filed on 05/28/2021 have been accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for training a model, comprising: providing a model for measuring a geometric attribute of a hole; obtaining a plurality of training samples each comprising a pair of signals; estimating an estimated geometric attribute using the model; and adjusting a parameter of the model. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., method for training a model, comprising: providing a model for measuring a geometric attribute of a hole; obtaining a plurality of training samples each comprising a pair of signals; estimating an estimated geometric attribute using the model; and adjusting a parameter of the model, which falls within the “mental processes” grouping of abstract ideas.
Claim Analysis:

Interpretation of claim 1: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble of claim 1 does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed method, i.e., method for training a model.

Step 1: Claim 1 recite a method for training a model, comprising: providing a model for measuring a geometric attribute of a hole; obtaining a plurality of training samples each comprising a pair of signals; estimating an estimated geometric attribute using the model; and adjusting a parameter of the model. Thus, the claim is to a method that comprises a process for performing a set of steps, which falls within one of the statutory categories of invention (process, machine, manufacture, composition of matter, etc.) MPEP 2106.03.

Step 2A: Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because providing a model for measuring a geometric attribute of a hole; obtaining a plurality of training samples each comprising a pair of signals; estimating an estimated geometric attribute using the model; and adjusting a parameter of the model, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 2 is directed to composition of the optical spectrum signal, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 3 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 3 is directed to composition of the geometric attribute, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 4 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 4 is directed to geometric attribute of the hole structure, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 5 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 5 is directed to composition of the reference signal, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 6 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 6 is directed to composition of the model, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because a model, comprising: a memory (a space for storage of data under BRI); and at least one processor (an algorithm under BRI) operatively coupled to the memory and configured to: provide a model for measuring a geometric attribute of a hole structure; obtain a plurality of training samples each comprising a pair of signals; estimate an estimated geometric attribute of the hole structure using the model; and adjust a parameter of the model based, at least in part, on a difference between the labeled geometric attribute and the estimated geometric attribute, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claim 8 is rejected for the same reasons of rejection of claim 7 as detailed above and because claim 8 is directed to composition of the optical spectrum signal, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 9 is rejected for the same reasons of rejection of claim 7 as detailed above and because claim 9 is directed to composition of the geometric attribute, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 10 is rejected for the same reasons of rejection of claim 7 as detailed above and because claim 10 is directed to the geometric attribute of the hole structure, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 11 is rejected for the same reasons of rejection of claim 7 as detailed above and because claim 11 is directed to composition of the reference signal, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 12 is rejected for the same reasons of rejection of claim 7 as detailed above and because claim 12 is directed to composition of the model, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 13 is rejected for reasons similar to the reasons of rejection of claims 1 and 7 as detailed above because claim 13 comprise of limitations similar to that claimed in claims 1 and 7, except that the abstract idea is stored as instructions on a computer-readable device.

The above judicial exception is not integrated into a practical application.  Claims 1-13 do not recite any additional elements to integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-13 do not have additional elements recited in the claims beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-13 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-13 are not patent eligible.

Allowable Subject Matter
Claims 1-13 have been rejected under 35 USC 101 as detailed in the above paragraphs.  However, claims 1-13 would be allowable if the claims are amended to overcome said rejections because prior art of record taken alone or in combination, fails to disclose or render obvious features as claimed in the claims.               

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886